internal_revenue_service uil number release date cc dom p si 7--plr-116968-98 date re legend decedent ssn date date date date j dear we received your representative’s letter dated requesting a ruling on behalf of decedent’s estate for an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election pursuant to sec_2652 of the internal_revenue_code this letter is in reply to that ruling_request decedent died testate on date survived by her spouse and decedent's_estate tax_return was filed timely on date you represent that the trust created under article fifth of decedent’s will is a qtip_trust described in sec_2056 the trust was funded with an amount equal to the decedent’s unused gst_exemption at death which was dollar_figurej on schedule m of the form_706 the executor elected qtip treatment for the trust on schedule r of form_706 the executor allocated the decedent’s remaining gst_exemption to the trust although item of schedule r shows the allocation of the generation-skipping_transfer gst tax exemption to the trust the box at the top of schedule r indicating that the special reverse_qtip_election was being made under sec_2652 was not marked the executor of decedent’s estate relied on a professional to prepare the form_706 federal estate and gst tax_return sec_2601 imposes a tax on every generation-skipping_transfer gst within the meaning of sec_2611 through sec_2631 provides that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that any portion of an individual's gst_exemption which has not been allocated within the time prescribed in sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual's death sec_2632 provides that the allocation under sec_2632 shall be made among the properties described in sec_2632 and the trust described in sec_2632 as the case may be in proportion to the respective amounts at the time of allocation of the nonexempt portions of such properties or trusts sec_2652 provides a special election for qualified terminal interest property in the case of a any trust with respect to which a deduction is allowed to the decedent under sec_2056 and b aby trust with respect to which a deduction to the donor spouse is allowed under sec_2523 the estate of the decedent or the donor spouse as the case may be may elect to treat all of the property in such trust for purposes of chapter as if the election to be treated as a qtip had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result that decedent's gst_exemption may be allocated to that qtip_trust sec_301_9100-1 provides that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that the term regulatory election means an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government in this case the requirements of sec_301_9100-3 have been met therefore an extension of time to make the reverse_qtip_election under sec_2652 is granted until days after the date of this letter the extension of time for making the reverse_qtip_election under sec_2652 does not extend the time for allocation of any remaining gst_exemption in this case the executor of decedent's_estate made an allocation on the schedule r filed with the estate_tax_return filed for the estate under sec_2631 this allocation is irrevocable except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or any other provisions of the code this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries
